
	
		II
		109th CONGRESS
		2d Session
		S. 3835
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Cornyn (for himself,
			 Mr. Chambliss, Mr. Allen, Mr.
			 Kyl, Mr. Sessions,
			 Mr. Graham, Mr.
			 Inhofe, and Mr. Santorum)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide adequate penalties for crimes committed
		  against United States judges and Federal law enforcement officers, to provide
		  appropriate security for judges and law enforcement officers, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Court and Law Enforcement Officers
			 Protection Act of 2006.
		2.Special
			 penalties for murder, kidnapping, and related crimes against Federal judges and
			 Federal law enforcement officers
			(a)MurderSection
			 1114 of title 18, United States Code, is amended—
				(1)by inserting
			 (a) before Whoever; and
				(2)by adding at the
			 end the following:
					
						(b)If the victim of
				an offense punishable under this section is a United States judge or a Federal
				law enforcement officer (as those terms are defined in section 115) the
				offender shall be punished by—
							(1)a fine under this
				title; and
							(2)(A)in the case of murder,
				attempted murder, or conspiracy to murder, imprisonment for any term of years
				not less than 30 years, or for life, or, if death results, may be sentenced to
				death;
								(B)in the case of voluntary manslaughter,
				imprisonment for a term of years not less than 15 years nor more than 40 years;
				and
								(C)in the case of involuntary
				manslaughter, imprisonment for a term of years not less than 3 years nor more
				than 15
				years.
								.
				(b)KidnappingSection
			 1201(a) of title 18, United States Code, is amended by adding at the end the
			 following: If the victim of the offense punishable under this subsection
			 is a United States judge or a Federal law enforcement officer (as those terms
			 are defined in section 115) the offender shall be punished by a fine under this
			 title and imprisonment for any term of years not less than 30 years, or for
			 life, or, if death results, may be sentenced to death..
			3.Authority of
			 Federal judges and prosecutors to carry firearms
			(a)In
			 generalChapter 203 of title 18, United States Code, is amended
			 by inserting after section 3053 the following:
				
					3054.Authority of
				Federal judges and prosecutors to carry firearms
						(a)In
				generalAny justice of the
				United States or judge of the United States (as defined in section 451 of title
				28), any judge of a court created under article I of the United States
				Constitution, any bankruptcy judge, any magistrate judge, any United States
				attorney, and any other officer or employee of the Department of Justice whose
				duties include representing the United States in a court of law, may carry
				firearms.
						(b)RegulationsThe Attorney General shall prescribe
				regulations to carry out this section. Such regulations may provide for
				training and regular certification in the use of firearms and shall, with
				respect to justices, judges, bankruptcy judges, and magistrate judges, be
				prescribed after consultation with the Judicial Conference of the United
				States.
						.
			(b)Law enforcement
			 officers
				(1)In
			 generalSection 926B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department or a
				law enforcement or police officer of the executive branch of the Federal
				Government qualifies as an employee of a governmental agency who is authorized
				by law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law,
				and has statutory powers of
				arrest.
						.
				(2)Retired law
			 enforcement officersSection 926C of title 18, United States
			 Code, is amended—
					(A)in subsection (c)—
						(i)in paragraph (3)(A), by striking was
			 regularly employed as a law enforcement officer for an aggregate of 15 years or
			 more and inserting served as a law enforcement officer for an
			 aggregate of 10 years or more; and
						(ii)by striking paragraphs (4) and (5), and
			 designating paragraphs (6) and (7) as paragraphs (4) and (5),
			 respectively;
						(B)in subsection (d)—
						(i)in paragraph (1), by striking
			 or after the semicolon;
						(ii)in paragraph (2)(B), by striking the period
			 at the end and inserting ; or; and
						(iii)by adding at the end the following:
							
								(3)in those States or for those law
				enforcement agencies that do not issue the identification or certification
				required by paragraph (1) or (2)—
									(A)an identification issued by the agency from
				which the individual retired from service as a law enforcement officer;
									(B)a photographic identification issued by an
				agency of the State in which the individual resides, such as a driver's license
				or a State identification card; and
									(C)a document issued by the State in which the
				individual resides that either certifies that the individual is authorized by
				the laws of that State to carry a concealed firearm, or, in those States that
				do not provide mandatory and objective standards for the issuance of such a
				license, certifies that the individual has received training in the safe
				handling of firearms or has completed a firearms safety or training course for
				security guards or investigators.
									;
				and
						(C)by adding at the
			 end the following:
						
							(f)In this section,
				the term service with a public agency as a law enforcement
				officer includes service as a law enforcement officer of the Amtrak
				Police Department or as a law enforcement or police officer of the executive
				branch of the Federal
				Government.
							.
					(c)Clerical
			 amendmentThe table of sections for chapter 203 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 3053 the following:
				
					
						3054. Authority of Federal judges and
				prosecutors to carry
				firearms.
					
					.
			4.Penalties for
			 certain assaultsSection 111
			 of title 18, United States Code, is amended—
			(1)in subsection (a),
			 by striking 8 years and inserting 15
			 years;
			(2)in subsection (b),
			 by striking 20 years and inserting 30 years;
			 and
			(3)by adding at the
			 end the following:
				
					(c)Law enforcement
				officers and judges
						(1)In
				generalIf the victim of an assault punishable under this section
				is a United States judge or a Federal law enforcement officer (as those terms
				are defined in section 115) the offender shall be punished by a fine under this
				title and—
							(A)if the assault
				resulted in bodily injury (as that term is defined in section 1365),
				imprisonment for a term of years not less than 2 years nor more than 10
				years;
							(B)if the assault
				resulted in substantial bodily injury (as that term is defined in section 113),
				imprisonment for a term of years not less than 5 years nor more than 15 years;
				and
							(C)if a dangerous
				weapon was used or possessed during and in relation to the offense, or if the
				assault resulted in serious bodily injury (as defined in section 2119(2)),
				imprisonment for a term of years not less than 10 years nor more than 25
				years.
							(2)Imposition of
				punishmentEach punishment for criminal conduct described in this
				subsection shall be in addition to any other punishment, whether imposed for a
				conviction under this section or otherwise, for other criminal conduct during
				the same criminal
				episode.
						.
			5.Special
			 penalties for retaliating against a Federal judge or federal law enforcement
			 officer by murdering or assaulting a family memberSection
			 115 of title 18, United States Code, is amended—
			(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
			(2)by inserting after subsection (b) the
			 following:
				
					(c)(1)If an offense
				punishable under this section is committed with the intent to impede,
				intimidate, or interfere with a United States judge or a Federal law
				enforcement officer while engaged in the performance of official duties, or
				with the intent to retaliate against such judge or officer on account of the
				performance of official duties, the offender shall be punished—
							(A)in the case of murder, attempted
				murder, conspiracy to murder, or manslaughter, as provided in section
				1114(b);
							(B)in the case of kidnapping, attempted
				kidnapping, or conspiracy to kidnap, as provided for an offense against a
				United States judge or Federal law enforcement officer in section
				1201(a);
							(C)in the case of an assault, as provided
				for an offense against a United States judge or Federal law enforcement officer
				in section 111;
							(D)in the case of a threat, by a fine
				under this title and imprisonment for a term of years not less than 2 years nor
				more than 10 years.
							(2)Each punishment for criminal conduct
				described in this subsection shall be in addition to any other punishment,
				whether imposed for a conviction under this section or otherwise, for other
				criminal conduct during the same criminal
				episode.
						.
			6.Limitation on
			 damages incurred during commission of a felony or crime of violence
			(a)In
			 generalSection 1979 of the Revised Statutes (42 U.S.C. 1983) is
			 amended by—
				(1)striking
			 except that in any action and all that follows through
			 relief was unavailable. and inserting the following: “except
			 that—
					
						(1)in any action
				brought against a judicial officer for an act or omission taken in such
				officer's judicial capacity, injunctive relief shall not be granted unless a
				declaratory decree was violated or declaratory relief was unavailable;
				and
						(2)in any action
				seeking redress for a deprivation that was incurred in the course of, or as a
				result of, or is related to, conduct by the injured party that, more likely
				than not, constituted a felony or a crime of violence (as defined in section 16
				of title 18, United States Code), including any deprivation in the course of
				arrest or apprehension for, or the investigation, prosecution, or adjudication
				of such an offense, a court shall not have jurisdiction to consider a claim for
				damages other than—
							(A)for necessary
				out-of-pocket expenditures and other monetary loss; and
							(B)if the
				deprivation consisted of the purposeful infliction of serious bodily injury (as
				defined in section 1365 of title 18, United States Code) by the defendant upon
				the injured party, for additional damages in an amount that shall not exceed
				$250,000.
							;
				and
				(2)indenting the last sentence as an
			 undesignated paragraph.
				(b)Attorney's
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by striking except that
			 in any action brought against a judicial officer for an act or omission taken
			 in such officer's judicial capacity such officer shall not be held liable for
			 any costs, including attorneys fees, unless such action was clearly in excess
			 of such officer's jurisdiction. and inserting the following: “except
			 that—
				
					(1)in any action brought against a judicial
				officer for an act or omission taken in such officer's judicial capacity, such
				officer shall not be held liable for any costs, including attorneys fees,
				unless such action was clearly in excess of such officer's jurisdiction;
				and
					(2)in any action seeking redress for a
				deprivation that was incurred in the course of, or as a result of, or is
				related to, conduct by the injured party that, more likely than not,
				constituted a felony or a crime of violence (as defined in section 16 of title
				18, United States Code), including any deprivation in the course of arrest or
				apprehension for, or the investigation, prosecution, or adjudication of, such
				an offense, the court may not allow such party to recover attorney's
				fees.
					.
			(c)ApplicationThis
			 section and the amendments made by this section shall apply to cases pending on
			 or after the date of enactment of this Act.
			7.Federal review
			 of State conviction for murder of a public safety officer of judge
			(a)Short
			 titleThis section may be cited as the Police Officer Daniel Faulkner Act of
			 2006.
			(b)In
			 generalSection 2254 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					(j)For an
				application for a writ of habeas corpus on behalf of a person in custody
				pursuant to the judgment of a State court for a crime that involved the killing
				of a public safety officer or judge while the public safety officer or judge
				was engaged in the performance of official duties, or on account of the public
				safety officer's or judge's performance of official duties or status as a
				public safety officer or judge—
						(1)the application
				shall be subject to the time limitations and other requirements under sections
				2263, 2264, and 2266; and
						(2)the review of the
				application by the court shall be limited to those claims concerning the
				validity of the conviction of the applicant for the underlying offense for
				which the applicant is held in custody.
						(k)A court shall not
				consider a claim relating to sentencing mitigation that was adjudicated on the
				merits in a State court, unless a determination that the error is not
				structural is contrary to clearly established Federal law, as determined by the
				Supreme Court of the United
				States.
					.
			(c)Finality of
			 review
				(1)In
			 generalSection 2251 of title 28, United States Code, is amended
			 by adding at the end the following:
					
						(c)Stay of
				mattersThis section, section 2262, and section 2101 are the
				exclusive sources of authority for Federal courts to stay a sentence of death
				entered by a State
				court.
						.
				(2)Second or
			 successive applicationsSection 2244(b)(3)(E) of title 28, United
			 States Code, is amended by striking the subject of a petition
			 and all that follows through the end of the subparagraph and inserting the
			 following: reheard in the court of appeals or reviewed by a writ of
			 certiorari..
				(3)RulesRule
			 11 of the Rules Governing Section 2254 Cases in the United States District
			 Courts is amended by adding at the end the following: Rule 60(b)(6) of
			 the Federal Rules of Civil Procedure does not apply to proceedings under these
			 rules..
				(d)Effective
			 date
				(1)In
			 generalThis section and the amendments made by this section
			 shall apply to cases pending on or after the date of enactment of this
			 Act.
				(2)Pending
			 casesIn a case pending on the date of enactment of this Act, if
			 the amendments made by this section impose a time limit for taking certain
			 action, the period of which began on the date of an event that occurred prior
			 to the date of enactment of this Act, the period of such time limit shall
			 instead begin on the date of enactment of this Act.
				
